DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	 The amendments on 04/21/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 10-14, filed on 04/21/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1 that Nakamura or Champion does not disclose “output, to the slow-scan MEMS driver, instructions to drive the slow-scan mirror with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval.”
Nakamura teaches a display device (figure 4 and paragraph [0003] and paragraph [0038]-[0063] teaches projection apparatus) comprising,

	a laser beam emitter (figure 4 and paragraph [0041] teaches light source unit 21 is a combination of laser light sources 25R, 25G, 25B) configured to emit a laser beam (paragraph [0042] emits laser light);
	a slow-scan microelectromechanical systems (MEMS) (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]) configured to drive a slow-scan mirror (28) via a slow-scan drive signal with a slow-scan period (figure 4, 52, 54, 56) during a first slow-scan interval (figure 4, 52, 54, 56);
	a fast-scan MEMS (figure 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]) configured to drive a fast-scan mirror via a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55); and
	a processor (figure 4, 13) operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4);
	wherein:
		the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a 
		the first slow-scan interval includes,
			a scanning interval (figure 5B or figure 10A, Frame N) in which the slow-scan mirror (28) is configured to move from an initial scanning position to a final scanning position at one or more scanning ramp rates; and
			a flyback interval (figure 5B or figure 10A, Frame N+1) in which the slow-scan mirror (28) is configured to return from the final scanning position to the initial scanning position;
		the fast-scan mirror (28) is configured to scan the active region; and
		the processor (figure 4, 13) is configure to,
			generate a modified slow-scan drive signal at least in part by modifying one or more of:
				the initial scanning position (figure 5B or figure 10A);
				the final scanning position (figure 5B or figure 10A); and
				the one or more scanning ramp rates in a blank region of the display surface, wherein the modified slow-scan drive signal has the slow-scan period and does not include a substantially instantaneous step change (figure 5B or figure 10A in conjunction with figure 9A); and
			output, to the slow-scan MEMS (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]), instructions to drive the slow-scan mirror (28) with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval during operation of the slow-scan MEMS driver (figure 4, 52, 54, 56 and paragraph [0100] teaches  in FIG. 9A, in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)).
	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 10, 12-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura US 2014/0125873 A1 from IDS.
Regarding claim 1, Nakamura teaches 
	a display device (figure 4 and paragraph [0003] and paragraph [0038]-[0063] teaches projection apparatus) comprising,
	a display surface (paragraph [0052], teaches projection video signal is for projecting video on the screen);
	a laser beam emitter (figure 4 and paragraph [0041] teaches light source unit 21 is a combination of laser light sources 25R, 25G, 25B) configured to emit a laser beam (paragraph [0042] emits laser light);
	a slow-scan microelectromechanical systems (MEMS) (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]) configured to drive a slow-scan mirror (28) via a slow-scan drive signal with a slow-scan period (figure 4, 52, 54, 56) during a first slow-scan interval (figure 4, 52, 54, 56);
	a fast-scan MEMS (figure 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]) configured to drive a fast-scan mirror via a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55); and
	a processor (figure 4, 13) operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4);
	wherein:
		the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction);
		the first slow-scan interval includes,
			a scanning interval (figure 5B or figure 10A, Frame N) in which the slow-scan mirror (28) is configured to move from an initial scanning position to a final scanning position at one or more scanning ramp rates; and
			a flyback interval (figure 5B or figure 10A, Frame N+1) in which the slow-scan mirror (28) is configured to return from the final scanning position to the initial scanning position;
		the fast-scan mirror (28) is configured to scan the active region; and
		the processor (figure 4, 13) is configure to,
			generate a modified slow-scan drive signal at least in part by modifying one or more of:
				the initial scanning position (figure 5B or figure 10A);
				the final scanning position (figure 5B or figure 10A); and
				the one or more scanning ramp rates in a blank region of the display surface, wherein the modified slow-scan drive signal has the slow-scan period and does not include a substantially instantaneous step change (figure 5B or figure 10A in conjunction with figure 9A); and
			output, to the slow-scan MEMS (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]), instructions to drive the slow-scan mirror (28) with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval during operation of the slow-scan MEMS driver (figure 4, 52, 54, 56 and paragraph [0100] teaches  in FIG. 9A, in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)).
Regarding claim 2, Nakamura teaches the display device  (figure 4) of claim 1, wherein the flyback interval (positive slope lines) is traversed at one or more flyback ramp rates (solid and broken lines in figure 7A), and the processor (13) is further configured to generate the modified slow-scan drive signal at least in part by modifying the one or more flyback ramp rates (figure 7A; paragraph 94 teaches a short frame with the 666 horizontal scanning lines and a long frame with the 668 horizontal scanning lines, a displacement is caused at the position for vertical rendering.  In FIGS. 7A and 7B, the solid lines indicate an ideal vertical drive signal, and the broken line indicates a vertical drive signal with a lag in the frame time).
Regarding claim 3, Nakamura teaches the display device (figure 4) of claim 1, wherein the processor (13) is further configured to generate the modified slow-scan drive signal at least in part by modifying a length of the flyback interval (figure 7A and 7B; paragraph 95 teaches for preventing displacement of the position for vertical rendering, as shown in FIG. 7B, any synchronization error may be adjusted by using the vertical device signal with the trapezoidal waveform including a flat portion where the laser light turns back, and by increasing or decreasing the flat portion in the trapezoidal waveform of the vertical drive signal).
Regarding claim 4, Nakamura teaches the display device (figure 4) of claim 1, wherein the slow-scan mirror (28) is configured to move along a vertical axis and the fast-scan mirror (28) is configured to move along a horizontal axis (paragraph 51 teaches the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction).
Regarding claim 5, Nakamura teaches the display device (figure 4) of claim 1, further comprising a signal generator (15) configured to output the slow-scan drive signal to the slow-scan MEMS driver (52, 54, 56) and the fast-scan drive signal to the fast-scan MEMS driver (51, 53, 55) respectively.
Regarding claim 6, Nakamura teaches the display device (figure 4) of claim 5, wherein the signal generator (15) is configured to output the slow-scan drive signal and the fast-scan drive signal based on respective slow-scan drive signal instructions and fast-scan drive signal instructions received from the processor (13 and paragraph 51 teaches the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction).
Regarding claim 7, Nakamura teaches the display device (figure 4) of claim 5, further comprising a configurable filter (figure 9 and paragraph 99 - paragraph 102 teaches the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)) configured to filter the slow-scan drive signal (trapezoidal waveform).
Regarding claim 10, Nakamura teaches the display device (figure 4) of claim 1, wherein the processor (13) is further configured to, determine that the slow scan period is a non-integer multiple of the fast-scan period of the fast-scan drive signal; and generate the modified slow-scan drive signal in response to the determination (paragraph 91 teaches when the processing is performed in synchronization with the video signal, the frames may have a periodically-varying synchronization error in terms of the number of horizontal scanning lines. This is because the frame frequency of the video signal is not exactly divided by the horizontal scanning frequency Fh into an integer. Accordingly, for performing the processing in synchronization with the video signal, in the drive waveform data for use to generate the vertical drive signal, data in which the slope is directed from top to bottom may be prepared separately from data in which the slope is directed from bottom to top.).
Regarding claim 12, Nakamura teaches the display device (figure 4) of claim 1, wherein the display surface includes a first blank region and a second blank region on opposite sides of the active region (shown in figures 5A/5B, 10A/10B the blanking interval).
Regarding claim 13, Nakamura teaches 
	a method for use with a display device (figure 4 and paragraph [0003] and paragraph [0038]-[0063] teaches projection apparatus), the method comprising,
	emitting a laser beam (paragraph [0042] emits laser light) from a laser beam emitter (figure 4 and paragraph [0041] teaches light source unit 21 is a combination of laser light sources 25R, 25G, 25B);
	transmitting a slow-scan drive signal with a slow-scan period (figure 4, 52, 54, and 56) to a slow-scan microelectromechanical system (MEMS) (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]) configured to drive a slow-scan mirror (28) during a first slow-scan interval (figure 4, 52, 54, and 56);
	transmitting a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55) to a fast-scan MEMS (figure 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]) configured to drive a fast-scan mirror (28);
	reflecting the laser beam onto an active region of a display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction) using the slow-scan mirror (28) and the fast-scan mirror (28), wherein the first slow-scan interval includes,
		a scanning interval (figure 5B or figure 10A, Frame N) in which the slow-scan mirror (28) moves from an initial scanning position to a final scanning position at one or more scanning ramp rates; and
		a flyback interval (figure 5B or figure 10A, Frame N+1) in which the slow-scan mirror (28) returns from the final scanning position to the initial scanning position; and
	at a processor (figure 4, 13), generating a modified slow-scan drive signal at least in part by modifying one or more of,
		the initial scanning position (figure 5B or figure 10A);
		the final scanning position (figure 5B or figure 10A); and
		the one or more scanning ramps rate in blank region of the display surface (11 projecting on surface), wherein the modified slow-scan drive signal has the slow-scan period and does not include a substantially instantaneous step change (figure 5B or figure 10A in conjunction with figure 9A); and
	driving the slow-scan mirror (28) with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval during operation of the slow-scan MEMS (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049] and paragraph [0100] teaches in FIG. 9A, in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)).
Regarding claim 14, Nakamura teaches the method (figure 4) of claim 13, wherein the flyback interval (positive slope lines) is traversed at one or more flyback ramp rates (solid and broken lines in figure 7A), and generating the modified slow-scan drive signal includes modifying the one or more flyback ramp rates (figure 7A; paragraph 94 teaches a short frame with the 666 horizontal scanning lines and a long frame with the 668 horizontal scanning lines, a displacement is caused at the position for vertical rendering.  In FIGS. 7A and 7B, the solid lines indicate an ideal vertical drive signal, and the broken line indicates a vertical drive signal with a lag in the frame time).
Regarding claim 15, Nakamura teaches the method (figure 4) of claim 13, wherein generating the modified slow-scan drive signal includes modifying a length of the flyback interval (figure 7A and 7B; paragraph 95 teaches for preventing displacement of the position for vertical rendering, as shown in FIG. 7B, any synchronization error may be adjusted by using the vertical device signal with the trapezoidal waveform including a flat portion where the laser light turns back, and by increasing or decreasing the flat portion in the trapezoidal waveform of the vertical drive signal). 
Regarding claim 16, Nakamura teaches the method (figure 4) of claim 13, further comprising filtering the slow-scan drive signal with a configurable filter (figure 9 and paragraph 99 - paragraph 102 teaches the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)).
Regarding claim 18, Nakamura teaches the method (figure 4) of claim 13, further comprising, determining that the slow scan period is a non-integer multiple of the fast-scan period of the fast-scan drive signal; and generating the modified slow-scan drive signal in response to the determination (paragraph 91 teaches when the processing is performed in synchronization with the video signal, the frames may have a periodically-varying synchronization error in terms of the number of horizontal scanning lines. This is because the frame frequency of the video signal is not exactly divided by the horizontal scanning frequency Fh into an integer. Accordingly, for performing the processing in synchronization with the video signal, in the drive waveform data for use to generate the vertical drive signal, data in which the slope is directed from top to bottom may be prepared separately from data in which the slope is directed from bottom to top.).
Regarding claim 20, Nakamura teaches 
	a display device (figure 4 and paragraph 3 and paragraph 38-63, projection apparatus) comprising,
a display surface (paragraph [0052], teaches projection video signal is for projecting video on the screen);
a laser beam emitter (figure 4 and paragraph [0041] teaches light source unit 21 is a combination of laser light sources 25R, 25G, 25B) configured to emit a laser beam (paragraph [0042] emits laser light);
a slow-scan microelectromechanical system (MEMS) (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]) 
configured to drive a slow-scan mirror (28) via a slow-scan drive signal with a slow-scan period during a first slow-scan interval (figure 4, 52, 54, 56);
a fast-scan MEMS (figure 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049])  configured to drive a fast-scan mirror via a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55); and
a processor (figure 4, 13) operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4);
wherein:
the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction);
the first slow-scan interval includes:
	a scanning interval (figure 5B or figure 10A, Frame N) in which the slow-scan mirror (28) is configured to move from an initial scanning position to a final scanning position at one or more scanning ramp rates; and
	a flyback interval (figure 5B or figure 10A, Frame N+1) in which the slow-scan mirror (28) is configured to return from the final scanning position to the initial scanning position, 
wherein the initial scanning position is located in a first blank region on a first blank region on a first side of the active region and the final scanning position is located in a second blank region on a second side of the active region opposite the first side (figure 4, 52, 54, 56 and paragraph [0100] teaches  in FIG. 9A, in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter));
the fast-scan mirror (28) is configured to scan the active region; and
the processor (13) is configured to:
	generate a modified slow-scan drive signal at least in part by modifying one or more of the initial scanning position (figure 5B or figure 10A) and the final scanning position (figure 5B or figure 10A), wherein the modified slow-scan drive signal has the slow-scan period and does not include a substantially instantaneous step change (figure 5B or figure 10A in conjunction with figure 9A); and
output, to the slow-scan MEMS (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph [0049]), instructions to drive the slow-scan mirror (28) with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval during operation of the slow-scan MEMS driver (figure 4, 52, 54, 56 and paragraph [0100] teaches  in FIG. 9A, in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2014/0125873 A1 from IDS as applied to claim 1 above and further in view of Champion et al US 2008/0001850 A1 (hereinafter Champion) from IDS.
Regarding claim 9, Nakamura teaches the invention as set forth above but does not disclose wherein the display device is head-mounted display device.
Champion teaches the display device (paragraph 59, head-mounted display), wherein the display device is head-mounted display device (paragraph 59, head-mounted display).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the display device is head-mounted display device as disclosed by Champion in the device as disclose by Nakamura for the purpose of having a convenient, efficient, and portable display to fit on the head.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            

/MARIN PICHLER/            Primary Examiner, Art Unit 2872